Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 2-3, 5-7, 9-15 are pending.
	Claims 2-3, 5, 7, 9 and 13 have been amended by the applicant.
 
Petition
	The petition to expunge information filed on 2/3/2022 has been dismissed in the Petition Decision filed on 2/16/2022.

Withdrawn rejections
	The rejection of claims 1-15 under 35 USC 112(a) for failing to comply with the enablement requirement is withdrawn in light of amendments made by the applicant.
The rejection of claims 1, 3-4 and 7-8 under 35 USC 112(a) for failing to comply with the enablement requirement is withdrawn in light of amendments made by the applicant.

Reasons for allowance
	The claims all require watermelon variety Cracker Jack. There is no teaching or suggestion in the art of a watermelon plant having the characteristics of Cracker Jack. The closest prior art is discussed in the Non-Final Rejection filed 04/22/2022.  

Conclusion
	Claims 2-3, 5-7 and 9-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        

/Anne Kubelik/Primary Examiner, Art Unit 1662